In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the appeal is from (1) an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated March 9, 1990, which permanently stayed arbitration, and (2) an order of the same court, dated September 19, 1991, which denied the petitioner’s motion pursuant to CPLR 5015 (a) (3) to vacate the order and judgment dated March 9, 1990.
Ordered that the appeal from the order and judgment dated March 9, 1990, is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order dated September 19, 1991 is affirmed, for reasons stated by Justice Kassoff at the Supreme Court; and it is further,
Ordered that the petitioner is awarded one bill of costs. Thompson, J. P., O’Brien, Joy and Altman, JJ., concur.